Citation Nr: 1127431	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-40 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for residuals of cold injury of the feet.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1976 to June 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied service connection for bilateral pes planus and for residuals of cold injury of the feet.  In September 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in August 2010.  Later in August 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), in which he indicated that he wished to appeal only the matters of service connection for bilateral pes planus and residuals of cold weather injury of the feet.  

The Board notes that in December 2009, the Veteran submitted a VA Form 21- 22a (Appointment of Individual as Claimant's Representative) indicating that he was represented by the State of North Carolina, Division of Veterans Affairs and revoking power of attorney in favor of his previous representative, Disabled American Veterans (DAV). See 38 C.F.R. § 14.631(f)(1) (receipt of a new power of attorney constitutes a revocation of an existing power of attorney).   However, in December 2010, the State of North Carolina, Division of Veterans Affairs submitted a statement indicating that it was revoking its representation, and urging the Veteran to reestablish ties with the DAV for representation.  However, no VA Form 21- 22a in favor of DAV or any other service organization has subsequently been received.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

In January 2011, the Veteran submitted additional lay evidence-namely, a statement from his brother, without a waiver of initial RO consideration of the evidence.  However, the statement does not pertain to the disabilities on appeal, but rather to other previously claimed disabilities.  Under these circumstances, the evidence is not considered pertinent additional evidence warranting a remand pursuant to 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.   

2.  Although moderate pes planus was noted on the Veteran's report of entrance examination, service treatment record reflect no foot complaints, and the only medical opinion evidence on the question of whether the disability was aggravated during or as a result of active military service weighs against the claim. 

3.  While the Veteran has complained of foot pain and cramps, competent medical evidence does not support a finding that the Veteran has, or has had at any time pertinent to this appeal, a foot disability residual to any in-service cold weather injury of the feet.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus are not met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 (2010). 

2.   The criteria for service connection for residuals of cold weather injury of the feet are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the September 2008 letter-which meets the content of notice requirements described in Pelegrini, and in part, Dingess/Hartman-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the report of a July 2009 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with either claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The report of the Veteran's June 1976 service entrance examination includes a notation of moderate pes planus, asymptomatic.  The service treatment records reflect no other complaints, finding or diagnoses related to the Veteran's feet or cold weather injury during service.  The Veteran did not report any problems with respect to the feet on July 1983 and April 1988 periodic examinations or during his discharge examination.

Following service, VA outpatient treatment records dated from 2002 through 2010 reflect no notation of complaints, treatment, or diagnosis of a foot disability.

On VA examination in July 2010, the Veteran stated that he was exposed to cold weather during field exercises while stationed at Fort Bragg, North Carolina.  He indicated that the onset of his current bilateral foot problems was during these field exercises in the 1980s, though did not recall receiving treatment for his feet during service.  He indicated that his feet did not currently bother him, but that his knees hurt.  He indicated that he got a cramp in his feet a few weeks ago.  He denied pain, swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, or other symptoms, but reported that he had bilateral foot cramps once every week.  

After a physical examination, and x-rays of the feet, the examiner diagnosed moderate bilateral pes planus and tinea pedis.  The examiner also noted that there was no evidence of a frost bite injury of the feet.  He opined that neither of the diagnosed disabilities was related to service; specific to the bilateral pes planus, he opined that the disability was not aggravated during service.  In so finding, the examiner noted that while bilateral pes planus was found on entrance examination, there has been no documentation of treatment for bilateral foot symptoms either during service or following service.  


III.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303().

A.  Pes Planus

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for bilateral pes planus must be denied.

The report of the Veteran's June 1976 entrance examination clearly reflects an assessment of moderate pes planus, then noted to be asymptomatic. The Board notes that a pre-existing disorder need not be symptomatic at entry, only noted by the examiner.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  As such, the presumption of soundness with regard to a pes planus disability does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The question, then, is whether the Veteran's pre-existing pes planus disability was aggravated during, or as a result of, service.

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(b).  

In this case, however, competent evidence does not support a finding that the Veteran's bilateral pes planus increased in severity during, or as a result of, service.  As noted, there is no indication that the Veteran ever complained of, or was treated for, any symptoms of pes planus during service.  There is likewise no evidence of treatment for pes planus following service.  

Significantly, moreover, as indicated above, the only medical opinion to address the question of in-service aggravation of the Veteran's pre-existing pes planus-that of the July 2009 VA examiner-is not supportive of the claim.  Moreover, the Veteran has not identified, nor even alluded to the existence of any contrary medical opinion, i.e., a medical opinion that, in fact, establishes a nexus between current bilateral pes planus and service.

Finally, to whatever extent the Veteran attempts to establish that his pre-existing pes planus was aggravated (permanently worsened beyond the natural progress of the disability) during, or as a result of, service, on the basis of his lay assertions, alone, such assertions provide no basis for allowance of the claim.  The medical questions upon which this claim turns are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral pes planus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Residuals of Cold Injury of the Feet

Considering the pertinent evidence in light of the governing legal authority, the Board also finds that the claim for service connection for residuals of cold injury of the feet is not warranted.  

The Veteran has asserted that the onset of his bilateral foot problems was while stationed in Ft. Bragg in the 1980s.  He indicated he was exposed to cold weather, but that he did not recall getting treatment for his feet during service.  

The Board notes that there is no indication in the Veteran's service treatment record that he was exposed to extreme cold temperatures or that he experienced any residuals thereof during service.  However, even if the Board were to assume that such exposure did occur, the Board finds that the record is devoid of competent, probative evidence to support a finding that the Veteran currently has any residuals of cold weather injury of the feet upon which to predicate a grant of service connection.  

There is no indication in VA outpatient treatment records of complaints, treatment, or diagnosis of a bilateral foot disability, let alone for residuals of cold weather injury.  The July 2009 VA examiner likewise found no evidence of frost bite injury to the bilateral feet.

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals, such as frostbite.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, however, although the Veteran has reported that he was exposed to cold weather around the onset of his foot condition, there is no medical evidence to support this assertion.  Moreover, he has not asserted a continuity of symptomatology nor has he specifically alleged any current symptoms related to cold weather injury of the feet.  While the Veteran complained of foot cramps, there is no medical indication that such symptoms are attributable to cold weather injury, and no residual of cold weather injury was found on examination.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for residuals of cold weather injury of the feet must be denied, because the first essential criterion for a grant of service connection-medical evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Furthermore, as regards any direct assertions of the Veteran that he has current residuals of cold weather injury of the feet during service, no such assertions, alone, provide a basis for allowance of the claim, as the Veteran is not competent to render a probative opinion on medical diagnosis or etiology.  See Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186; Jones, 7 Vet. App. at 137-38.  Again, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports a finding that the Veteran has residuals of cold weather injury of the feet that are medically-related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for residuals of cold weather injury of the feet is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


